department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list ty ep rast legend company a company b individual f amount g amount h date j ira x dear this is in response to your request for a letter_ruling dated date regarding the waiver of the 60-day rollover requirement as authorized under sec_408 of the internal_revenue_code the code with respect to the distribution of a stock certificate from ira x correspondence dated date and date supplemented the request you represent that you received a distribution of a stock certificate from ira x you _ assert that_your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error made by company a in notifying you of the taxability of the distribution of the stock certificate from ira x you held amount h shares of company b stock in ira x represented by a stock certificate at the end of date you approached the shares were rew arn - page os individual f a representative of company a and told him that you wished to withdraw your-stock certificate from ira x a distribution of the company b stock was made on or about date j and the stock certificate was received in early january l you represent that you had no intention of taking a distribution of the stock from ira x and you were not aware that the transaction which was intended solely to allow you to hold the stock certificate so that you could better manage your funds had resulted in a distribution from ira x you were not informed by the ira x custodian that withdrawing the stock certificate resulted in a distribution from ira x documentation submitted to you by company a and submitted to us by you indicates that you should have received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans ras insurance contracts etc for the taxable_year however company a did not send you form 1099-r until date and incorrectly indicated that the ira x distribution had occurred in and was taxable with respect to the tax_year the form r that you received showed that amount g representing the value of the shares in company b was distributed from ira x as soon as you noticed that the distribution of the stock certificate resulted in a taxable_distribution from ira x you contacted the internal_revenue_service to determine if you could obtain a waiver of the 60-day rollover period you assert that if you had received the 1099-r timely within days from the date of your receipt of the stock certificate you would have effectuated a timely rollover you are still in possession of the stock certificate based on the forgoing you request a ruling that the service waive the 60-day rollover requirement as authorized under sec_408 of the code with respect to the distribution of the company b stock certificate from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or - page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you indicate that you were not given either proper or timely information by the professionals involved in this transaction you assert that if company a had properly informed you of the distribution from ira x by timely issuing a form1099-r you would have rolled over the stock certificate referenced above into another ira within days from the date of receipt by you the company b stock certificate distributed from ira x has remained in certificate form from its distribution in until now therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of the company b page - stock certificate from ira x you are granted a period not to exceed days as measured from the date of this letter_ruling to contribute the stock certificate distributed from ira x during date valued at the time of distribution at amount g into another ira set up and maintained in your name provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of said stock certificate into another ira set up and maintained in your name will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id - ‘ at ‘ - please address all correspondence to se t ep ra t t3 sincerely yours - frances v sloan manager employee pians technical group enclosures deleted copy of ruling letter notice of intention to disclose
